Exhibit 10.3
 
FORM OF RESTRICTIVE COVENANT AGREEMENT






This Agreement dated ______________ is by and between Quest Diagnostics
Incorporated (“Quest Diagnostics”), a Delaware corporation with its principal
place of business at 3 Giralda Farms, Madison, New Jersey and ___________  (“the
Employee”).


WHEREAS, the Employee is employed in a senior position with Quest Diagnostics;
and


WHEREAS, Quest Diagnostics deems it essential to the protection of its
confidential information and competitive standing in its market to have its
senior leadership have reasonable restrictive covenants in place; and


WHEREAS, the Employee agrees and acknowledges that Quest Diagnostics has a
legitimate interest to protect its confidential information and competitive
standing; and


WHEREAS, the Employee agrees and acknowledges that these interests are best
protected through a signed agreement.


NOW THEREFORE, in consideration for the provisions stated below, and intending
to be legally bound thereby, the parties agree as follows.


1.           The Employee has been informed and is aware that the execution of
this Agreement is a necessary term and condition of the Employee’s employment,
or continued employment.


2.           The Employee recognizes and acknowledges that during his or her
employment with Quest Diagnostics, the Employee may be given access to and/or
may develop Confidential Information.  The Employee shall not use or disclose
(directly or indirectly) any Confidential Information (whether or not developed
by the Employee) at any time or in any manner, except as authorized and required
in the course of employment with Quest Diagnostics.  The Employee shall not
disclose to Quest Diagnostics or use on behalf of Quest Diagnostics any
Confidential Information obtained from any former employer or any other third
party.  All documents and things embodying Confidential Information, whether
prepared by the Employee or otherwise coming into the Employee’s possession, are
the exclusive property of Quest Diagnostics, and must not be removed from any of
its premises except as required in the course of employment with Quest
Diagnostics.  All such documents and things shall be promptly returned by the
Employee to Quest Diagnostics upon the request of Quest Diagnostics and on any
termination of employment with Quest Diagnostics.  The Employee will not remove
any Confidential Information such as documents or things or retain them in whole
or part in any manner.  The Employee shall ensure that any export of
Confidential Information undertaken by the Employee or with his/her knowledge or
approval shall be in compliance with all applicable laws.
 
3.           The Employee shall promptly disclose to Quest Diagnostics all
Confidential Information which the Employee creates, conceives, develops, or
improves (either alone or with others) referred to below as a “Creation” while
in the employment of Quest Diagnostics, if the Creation either:  (1) relates to
any actual or demonstrably contemplated business, or research or development
project, of Quest Diagnostics or its subsidiaries, or to any reasonable
extension or variation thereof; or (2) results from any work performed by the
Employee for Quest Diagnostics; or (3) was created utilizing any of Quest
Diagnostics’s equipment, supplies, facilities, time, or Confidential
Information.
 
 
 

--------------------------------------------------------------------------------

 
 
The Employee shall keep complete, accurate, and authentic records on all
Creations in the manner and form requested by Quest Diagnostics.  The Employee
shall promptly disclose to Quest Diagnostics, in confidence, all patent,
copyright, and trademark applications filed by the Employee within one (1) year
after termination of employment with Quest Diagnostics and which relate to any
field in which the Employee worked at Quest Diagnostics.  The Employee agrees
that any such application for a patent, copyright registration, trademark
registration, mask work registration, or similar right filed within one (1) year
after termination of employment with Quest Diagnostics shall be presumed to
relate to a Creation of the Employee created during employment at Quest
Diagnostics, unless the Employee can prove otherwise.
 
4.           The Employee hereby assigns to Quest Diagnostics all of the
Employee’s rights in all of the above-described Creations.  All such Creations
that are subject to copyright or mask work protection are explicitly considered
by the Employee and Quest Diagnostics to be works made for hire to the extent
permitted by law.  To the extent that any such Creations are subject to
copyright protection and are not works made for hire, any and all of the
Employee’s copyright and mask work interest therein are hereby assigned by the
Employee to Quest Diagnostics, and are the exclusive property of Quest
Diagnostics.
 
5.           The Employee agrees to assist Quest Diagnostics in obtaining and/or
maintaining patents, copyrights, trademarks, mask work rights, and similar
rights to any Creations assigned by the Employee to Quest Diagnostics, if and to
the extent that Quest Diagnostics, in its sole discretion, requests such
assistance, the Employee shall sign all documents and do all other things deemed
necessary by Quest Diagnostics, at Quest Diagnostics’s expense, to obtain and/or
maintain such rights, to provide confirmatory evidence of the Employee’s
assignment of such Creations to Quest Diagnostics, to defend them from
invalidation, and to protect them against infringement by other parties.  The
obligations of this paragraph are continuing and survive the termination of the
Employee’s employment with Quest Diagnostics.  The Employee irrevocably appoints
the Chief Executive Officer of Quest Diagnostics (with powers of delegation) to
act as the Employee’s agent and attorney-in-fact to perform all acts as the
Employee’s agent and to file, prosecute, and maintain applications and
registrations for patents, trademarks, copyrights, mask work rights, and similar
rights to any Creations assigned by the Employee to Quest Diagnostics under this
Agreement, such appointment being effective both during the Employee’s
employment by Company, and thereafter if the Employee (1) refuses to perform
those acts, or (2) is unavailable, within the meaning of any applicable
laws.  The Employee acknowledges that the grant of the foregoing power of
attorney is coupled with an interest, is irrevocable, and shall survive his/her
death or disability.
 
6.           During his/her employment with Quest Diagnostics and for a period
of two (2) years following the date of the Employee’s termination of employment
for any reason, the Employee will not provide services, in any capacity, whether
as an employee, consultant, independent contractor, or otherwise, in any country
in which Quest Diagnostics conducts business at any time to any person or entity
that provides products or services that compete with the Business of Quest
Diagnostics, including but not limited to the companies listed on Annex A and
such additional persons or entities that provide products or services that
compete with the Business of Quest Diagnostics as Quest Diagnostics may
communicate in writing from time to time; and their subsidiaries or their
successors or assigns.
 
7.           During his/her employment with Quest Diagnostics and for a period
of two (2) years following the termination of the Employee’s employment for any
reason, the Employee will not directly or indirectly solicit the Business of any
customer of Quest Diagnostics of whom the Employee acquired knowledge and/or had
direct or indirect contact during the one (1) year period prior to the
termination of Employee’s employment relationship with Quest Diagnostics for any
purpose other than to obtain, maintain and/or service the customer’s Business
for Quest Diagnostics.
 
8.           During his/her employment with Quest Diagnostics and for a period
of two (2) years following the termination of the Employee’s employment for any
reason, the Employee agrees not to, directly or indirectly, recruit or solicit
any employees of Quest Diagnostics to work for the Employee or any other person
or entity.
 
 
2

--------------------------------------------------------------------------------

 
 
9.           As used in this Agreement, the following terms shall have these
respective definitions:
 
9.1           “Business” shall include the Current Business; and any other
product or service which Quest Diagnostics provided during the one-year period
prior to Employee’s termination of employment and during the one (1) year period
following Employee’s termination of employment, but the restriction on products
and services introduced after Employee’s termination of employment shall exclude
products and services that were not planned, discussed or contemplated prior to
Employee’s termination of employment.
 
9.2           “Current Business” shall mean and include:  providing clinical
testing information products or services for the diagnosis, monitoring and
treatment of disease; providing clinical laboratory management services;
providing medical informatics services (i.e., the statistical analysis of
medical information) and consulting services based on such analysis; providing
data analysis, medical information services and database management services for
the health care industry; providing clinical testing information services and
other services in support of clinical trials, and clinical testing products for
use in clinical trials; providing services of storage, retrieval and
communication of medical information via interactive computer networks;
providing to managed care organizations, hospitals, employers and other
institutional healthcare providers, access to a network of clinical diagnostic
laboratories; providing services of processing requests for diagnostic tests,
performing tests, reporting test results, and paying claims to network
laboratories; providing quality and utilization management; providing
consolidated chronological reports in graphical and/or numerical form,
representing the results of clinical diagnostic tests performed on individual
patients and groups of patients over monitored periods of time, together with
analysis of the results; and manufacturing and selling clinical diagnostic assay
kits, apparatus and reagents.
 
9.3           “Indirectly solicit” shall include, but are not be limited to,
providing Company’s Confidential Information to another individual, or entity,
allowing the use of Employee’s name by any company (or any employees of any
other company) other than Quest Diagnostics, in the solicitation of the Business
of Company’s customers.
 
9.4           “Confidential Information” shall mean all ideas, inventions, data,
databases, know-how, processes, methods, practices, specifications, raw
materials and preparations, compositions, designs, devices, fabrication
techniques, technical plans, algorithms, computer programs, protocols, client
information, medical records, documentation, customer names and lists, supplier
names and lists, price lists, supplier names and lists, apparatus, business
plans, marketing plans, financial information, chemical and biological reagents,
business methods and systems, literary and graphical and audiovisual works and
sound recordings, mask works, computer programs, and the like, and potential
trade names, trademarks, and logos, in whatever form or medium and which have
commercial value, and whether or not designated or marked “Confidential” or the
like, which the Employee learns, acquires, conceives, creates, develops, or
improves while employed by Quest Diagnostics and which (1) relate to the past,
current, or prospective business of Quest Diagnostics or its subsidiaries and
(a) which have not previously been publicly disclosed without restrictions on
use by Quest Diagnostics, or (b) which Employee knows or has good reason to know
are not generally publicly known; or (2) are received by Quest Diagnostics from
a third party under an obligation of confidentiality to the third party which
the Employee knows or reasonably should have known are confidential to such
third party.  “Confidential Information” shall not include any information known
generally to the public (other than as a result of an unauthorized disclosure by
the Employee).
 
 
3

--------------------------------------------------------------------------------

 


10.           If so requested in writing by the Employee, Quest Diagnostics
shall advise the Employee promptly in writing in advance (but in no case later
than thirty (30) calendar days) as to whether, in the exercise of its reasonable
discretion, Quest Diagnostics views any proposed activity contemplated by the
Employee as constituting a competing “Business.”
 
11.           The Employee acknowledges that, in the event of the termination of
his/her employment with Quest Diagnostics for any reason, the Employee will be
able to earn a livelihood without violating the restrictions contained in this
Agreement, and that the Employee is able to earn a livelihood without violating
any such restrictions.
 
12.           Each covenant set forth in this Agreement shall be construed to be
separate and distinct from every other covenant set forth herein.  In the event
that any court shall declare any of such covenants to be invalid, then the
remaining covenants and obligations shall be deemed independent, divisible and
enforceable.  It is further agreed that the inclusion of the covenants as
specified in this Agreement are reasonable and necessary.  If any provision of
this Agreement is held to be unenforceable because of the scope of such
provision, the court making such determination shall have the power to modify
the terms of such provision(s) and said provision shall then be enforceable.
 
13.           The Employee agrees that the conduct of any activities prohibited
by this Agreement will be a breach of his/her business relationship with Quest
Diagnostics and will result in substantial irreparable injury to Quest
Diagnostics, and that Quest Diagnostics may not be adequately compensated at law
for such breach.  Accordingly, the Employee consents to entry of injunctive or
other appropriate relief against the undersigned with respect to any such breach
or threatened breach, without bond or security.  In the event that a Court
determines that the Employee has breached this Agreement, the parties agree that
the Employee shall reimburse Quest Diagnostics for all attorneys fees and costs
incurred in enforcing the terms of the Agreement, as well as any other damages
permitted by law.  The Employee also agrees that he/she will be enjoined from
violating the provisions of paragraphs 2 and 3 for an additional two-year period
should a court determine that those provisions were breached by the Employee.
 
14.           This Agreement shall be governed by and construed under New Jersey
law, and shall inure to benefit and may be enforced by Quest Diagnostics, its
successors or assigns, and shall be binding upon the undersigned and their
successors and assigns.  The Employee irrevocably and unconditionally agrees
that all actions or proceedings relating to or arising from this Agreement will,
without exception, be litigated and tried only in Superior Court, Morris County,
New Jersey..  Employee submits to the exclusive jurisdiction of this court for
the purpose of any such action or proceeding (including, without limitation, any
action initiated by Employee, including but not limited to any declaratory
judgment actions) and this submission cannot be revoked.  Employee acknowledges
and agrees that he/she has more than sufficient means to litigate any and all
actions, proceedings or disputes arising from this Agreement before the
aforementioned Court. Employee agrees that the aforementioned Court will be the
most convenient forum in which to resolve any and all actions, proceedings or
disputes arising from this Agreement.
  

15.           In order to waive (i.e., relinquish any rights) or modify any part
of this Agreement, both Quest Diagnostics and the Employee must sign a written
document expressly indicating their intention to waive or modify the specified
provisions of this Agreement.  If Quest Diagnostics chooses not to enforce its
rights in the event the Employee breaches some or all of the terms of this
Agreement, Quest Diagnostics’s rights with respect to any such breach shall not
be considered a waiver of a future breach by the Employee of this Agreement,
regardless of whether the breach is of a similar nature or not.
 
 
4

--------------------------------------------------------------------------------

 

16.           This Agreement accurately sets forth and entirely sets forth the
understandings reached between the Employee and Quest Diagnostics.  If there are
any prior written or oral understandings or agreements pertaining to the subject
matter addressed in this Agreement, they are specifically superseded by this
Agreement and have no effect.  This Agreement is binding on the Employee and
Quest Diagnostics, and our respective successors, assigns and representatives.
 


IN WITNESS WHEREOF, Quest Diagnostics and the Employee have executed this
Agreement on the date(s) noted next to their respective signatures.


Quest Diagnostics Incorporated


 
 

By:         Vice President, Human Resources   [Signature of Employee] / Date

 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 


Annex A


[List entities]


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------